Name: Council Implementing Regulation (EU) 2016/1996 of 15 November 2016 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania;  civil law
 Date Published: nan

 16.11.2016 EN Official Journal of the European Union L 308/3 COUNCIL IMPLEMENTING REGULATION (EU) 2016/1996 of 15 November 2016 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (1), and in particular Article 32(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012, concerning restrictive measures in view of the situation in Syria. (2) Two entities should be removed from the list of entities subject to restrictive measures, as set out in Section B of Annex II to Regulation (EU) No 36/2012. (3) Annex II to Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 36/2012 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 2016. For the Council The President I. KORÃ OK (1) OJ L 16, 19.1.2012, p. 1. ANNEX I. The following entities and the related entries are deleted from the list set out in Section B of Annex II to Regulation (EU) No 36/2012: 55. Tri-Ocean Trading 55a. Tri-Ocean Energy